DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 32-50 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants have amended the rejected claims to include allowable subject as set forth in the Final Office Action dated 17 March 2021.  Reasons for allowance can be found in the previous action and are repeated below for convenience.
The following is a statement of reasons for the indication of allowable subject matter: in addition to Applicant’s remarks filed on 02 December 2020, the combination of Kania et al. (US Serial No. 2011/0319559), in view of Anderson et al. (US Serial No. 2013/0295290), Jialanella et al. (US Serial No. 2005/0061280), and Acevedo et al. (US Serial No. 2004/0181007) fail to teach the claimed method for coating a substrate, as required by the instant claims 32, 33, 35, 36, 38, 39, 41, 42, and 44-50 with sufficient specificity.  
The closest prior art of record, Kania et al., teaches a method for making a sealant, wherein the sealant is applied to a variety of substrates [0066], the sealant comprising a mixture of a polythioether having terminal thiol groups [0027], further comprising a polyisocyanate curing agent [0043], and a photoinitiator [0028].  Kania et al. teaches the composition is subjected to UV irradiation [0028].

Anderson et al. teaches sealant compositions, suitable for use in aerospace applications, comprising sulfur containing polymers, polythioether polymers, and curing agents, such as an isocyanate [0024].  Anderson et al. fails to teach, with sufficient specificity, a -SH content (i.e. mercaptan content) in the range of 0.8 to 8 wt. %.  Anderson et al., at best, generally teaches the –SH content (mercaptan content) of these polymers can vary; the mercaptan content and molecular weight of the polymer can affect the cure speed of the polymer, with cure speed increasing the molecular weight [0014]; but fails to explicitly teach the range of 0.8 to 8 wt. %, as required by the instant claims.   Anderson et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the generic teaching of why to modify the mercaptan content, to the specifically required claimed range of 0.8 to 8 wt. % mercaptan content.  Such a reconstruction of the teachings would be based on impermissible hindsight.
Jialanella et al. and Acevedo et al. do not render obvious the deficiencies of Kania et al. with respect to the mercaptan content.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767